DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28 and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18th, 2020. Applicant’s election without traverse of Group I drawn to an isolated or recombinant integrin alpha 5 binding protein comprising of amino acids with SEQ ID NO: 3 and its variants and its uses thereof, and applicant elects SEQ ID NO: 64, in the reply filed on May 18th 2020 is acknowledged.
A search of the elected species (SEQ ID NO: 64) uncovered prior art, which is set forth below.  The search of the elected species uncovered an additional species of YYRITYGE in the prior art (i.e. SEQ ID NO: 11 of the '292 publication) and its rejection is set forth below. Because the prior art search uncovered the elected species, the search has not been expanded other than to include the coextensive species described above (i.e. YYRITYGE).

Status of Claims
Claims 26-45 were originally filed on 04/20/2018.
The amendment received on 05/18/2020, withdrew claims 28 and 40-41 and cancelled claim 42 and 43; and claims 26, 27, 29-39, 44 and 45 are being examined.

Claims 26, 27, 29-39, 44-49 are being examined on the merits in this office action.
Priority
This application was filed on 08/08/2018 and is a U.S. National Stage Application under 35 U.S.C. 371 of International Application No. PCT/NL2016/050725, filed 10/21/2016, which claims the benefit of the European Patent Application Serial No. 15191256.5 filed 10/23/2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101 - Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-27, 30, 33-35 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 26-27, 30, 33-35, 37 and 38 are drawn to an isolated or recombinant integrin alpha 5 binding peptide which comprises amino acid sequence of SEQ ID NO: 3 or comprising a 
With regard to natural products, the MPEP states: “product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 11A F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriads argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g. In re Roslin Institute (Edinburgh). 750 F.3d 1333, 1337. 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.” (MPEP 2106.04).
The rationale for this determination is explained below:
Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.

The claims are directed to a natural phenomenon, specifically a nature-based product.
As evidenced by UniProtKB/TrEMBL (Q59G22_HUMAN, enclosed), instant SEQ ID NO: 3 is a fragment of a naturally occurring fibronectin protein isolated from Homo sapiens (see amino acid residues 264 – 278). Therefore, the composition of independent claim 26 and dependent claims 27, 30, 33-35 and 37 comprises a fragment of the naturally occurring human fibronectin protein. As evidenced by Sharma, the human fibronectin has been shown to bind to integrins (Page 1468, column 1, line 7-9 and column 2, line 16-19). According to the guidance, fragmentation does not constitute a feature that renders the recited product markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference, for instance broken bonds, is not significant enough to render the isolated protein markedly different, since the sequence of the protein has not been altered. See (See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 2116-2119 (2013)). With respect to dependent claim 27 which claims up to one amino acid substitution, WO 2013/142229 and the specification Page 22, line 21-25 teaches that with such conservative substitutions, the peptide retains a desired biological and chemical activity and therefore a conservative amino acid substitution does not constitute a marked difference in structure between the isolated peptide and its naturally occurring counterpart See Id. At 2117 – 2119. 
Step 2a (2): Does the Claim recite additional elements that integrate the judicial exception into a Practical Application? 
Yes, claims 34 and 35 recite the addition of a moiety that comprises a label, linker, N-terminal modification, C-terminal modification and/or internal modification. Claim 38 recites the addition of a pharmaceutically acceptable carrier and excipient.
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No. With regards to claim 34 and 35, the recitation of label, linker, N-terminal modification, C-terminal modification and/or internal modification does not distinguish these claims from the judicial exception. There seems to be no limit on what the moiety could be, for instance, the recitation of internal modification could refer to the addition of a naturally occurring amino acid which does not amount to significantly more than the judicial exception.
With specific regard to claims 38, the terms “pharmaceutically acceptable carrier” and “excipient” are not explicitly defined in the claim or in Applicants’ specification. A pharmaceutically acceptable carrier or an excipient is a broad term and encompasses other naturally occurring compounds including but not limited to water and lactose. The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception. Specifically, the claims do not include any elements in addition to the natural product.  As such, claims 26-27, 30, 33-34, 37 and 38 are drawn to a judicial exception.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that recitation of peptides in form of a pharmaceutically acceptable salts is not naturally occurring and are patentable subject matter.
The argument above is not persuasive because at a neutral pH of 7, the peptides have a net charge of about 2 (see below). There is therefore an expectation that the peptide will necessarily be in the form of a pharmaceutically acceptable salt. 

    PNG
    media_image1.png
    281
    448
    media_image1.png
    Greyscale

In addition, acceptable salt does not limit the counter ions that are naturally occurring such as chlorides, needed to make it neutral. The argument is therefore unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 112 – Withdrawn 
The rejection of claim 27 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn because of applicants’ amendment of claim 27.

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 26, 30, 33, 37 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/142229A1 (hereinafter “the ‘229 publication”) is maintained.
Regarding claims 26 and 33, the ‘229 publication teaches a superfibronectin compound for use in the treatment of cancer by ameliorating tumor growth and metastasis in a subject (page 4 line 15-17). The ‘229 publication further teaches the compound comprises the peptide which comprises the amino acid sequence of YYRITYGE (SEQ ID NO: 11) (claim 23 and Page 30, 
Regarding claim 30, the ‘229 publication teaches the fibronectin peptides that have α5β1 activity (Page 90, paragraph [00229]
Regarding claim 37, the ‘229 publication teaches an isolated nucleic acid encoding the peptides (Page 11 and paragraph [0031 and 0032]).
Regarding claim 38, the ‘229 publication teaches pharmaceutical compositions comprising the peptides including the peptide which comprises the amino acid sequence SEQ ID NO: 11 comprising a pharmaceutically acceptable carrier (claim 61 and 62), diluents and reagents (Page 56 and paragraph [00160]).

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 26 has been amended to require the presence of at least amino acids 4- 10 instead of 5-10 of the amino acid sequence of SEQ ID NO:3 (with optional substituents) and consequently claim 26 has also been amended to require that the peptide consist of 7 to 25 amino acids.
The argument above has been fully considered but is not persuasive because ‘229 publication teaches the peptide which comprises the amino acid sequence of YYRITYGE (SEQ ID NO: 11) (claim 23 and Page 30, paragraph [0098]) which consists of 8 amino acids, which is within the range recited in claim 26, and comprises the amino acids at position 5-10 of 

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 26-27, 29-39, 44, and 45 under 35 U.S.C. 103 as being unpatentable over US 5536814 (hereinafter “the 814 patent”), in view of WO 1998/012226 (hereinafter “the ‘226 publication”) (IDS – 4/20/2018), and WO 2013/142229 (hereinafter “the ‘229 publication”) is maintained.
The 814 patent teaches integrin alpha 5 binding peptides that are recognized by fibronectin and vitronectin-binding integrins (column 2, line 34-38). The ‘814 patent further teaches that because of the ability of the peptides to bind to integrins, the peptides of the invention can be used to prevent integrin expressing cells from binding to fibronectin or vitronectin by administering a sufficient quantity of the appropriate peptide to the cells 
The ‘814 patent does not teach the peptide comprising SEQ ID NO: 3 or it’s variant and does not teach the peptide for use in the treatment of fibrosis, cancer or inflammatory disease.
The ‘226 publication teaches therapeutic superfibronectin peptides for ameliorating cancer in subject (claim 1). The ‘226 publication further teaches the peptide of SEQ ID NO: 8 (claim 12 and which comprises 15 consecutive amino acids of SEQ ID NO: 3 of the instant application and a pharmaceutical composition comprising superfibronectin and a pharmaceutically acceptable carrier (claim 16).
The ‘229 publication teaches a superfibronectin compound for use in the treatment of cancer by ameliorating tumor growth and metastasis in a subject (page 4 line 15-17). The ‘229 publication further teaches the compound comprises the peptide which comprises the amino acid sequence of YYRITYGE (SEQ ID NO: 11) (claim 23 and page 30, paragraph [0098]) which consists of 8 amino acid and is within the peptide size range (i.e. the number of amino acids in the peptide) recited in claim 26, and comprises the amino acids at position 5-10 of Applicants’ SEQ ID NO: 3  and that the peptide comprises conservative substitution, insertion, or deletion of one or more amino acids [0029]. The ‘229 publication further teaches the composition comprising the peptide for use in the treatment of fibrosis [0035]. The ‘229 publication further teaches that the peptide may form dimers and hence supporting the adhesion of many cells types via binding to cell surface transmembrane integrin receptors [00201] and paragraph 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of the ‘814 patent and the ‘226 and ‘229 publication to formulate an integrin binding peptide for use for the treatment of a subject suffering from fibrosis, an inflammatory disease or cancer as taught by the ‘226 and ‘229 publication since the ‘814 patent teaches that integrin peptides are important in promoting the assembly of fibronectin matrix and initiating cell attachment to fibronectin as well as permitting the modulation and manipulation of cell migration in situations such as wound healing, tissue repair and tumor invasion . One would have had a reasonable expectation of success to isolate an integrin binding peptide with the similar amino acid sequences as the ‘226 and ‘229 publication since these peptides have been successful in the treatment of fibrosis (‘229 publication) and the treatment of cancer (‘226 and ‘229 publication) and since the ‘814 patent teaches that integrin peptides are important in the modulation and manipulation of cell migration in situations such as wound healing, tissue repair and tumor invasion.
In summary, the teachings cited by the ‘226 and ‘229 publication as well as the ‘814 patent, establish that integrin binding peptides are important in the treatment of fibrosis as 
Claims 26-27, 29, 30, 33-34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/142229 (hereinafter “the ’229 publication).
Some teachings of the ‘229 publication have been set forth above, supra at 9-10, and are incorporated herein by reference.  Additional relevant teachings are set forth here.  The ‘229 publication teaches superfibronectin compound comprising the peptide with amino acid sequence of Tyr1-X2-Arg3-X4-Thr5-X6-X7-Glu8 (SEQ ID NO: 77) (i.e. YX2RX4TX6X7E); wherein X2 is selected from a group consisting of Tyr, Ser, Ala, Val, He [sic Ile], Leu, Phe, and Trp; wherein X4 is selected from a group consisting of He [sic Ile], Ala, Val, Leu, Phe, Tyr, and Trp; wherein X6 is selected from a group consisting of Tyr, Ala, Val, He [sic Ile], Leu, Phe, Trp, His, Thr, and Cys; wherein X7 is selected from the group consisting of Gly, Arg, Glu, Ser, He [sic Ile], Thr, Val, His, Trp, and Cys ([Page 8, paragraph 0016, page 30, paragraph 0098] and claim 21).1 The ‘229 publication further teaches conservative substitution, insertion, or deletion of one or more amino acids of the peptides which reads on claims 26 and 27 of the instant application. 
With respect to independent claim 26, SEQ ID 77 of the ‘229 publication teaches the limitation of claim 26 with respect to ITGA5 binding peptide or its variants thereof because i) it consists of 8 amino acids of applicants SEQ ID NO: 3, which is within the recited range of 6-25 amino acids, ii) it comprises the amino acids at position 5-10 of the applicants’ recited SEQ ID 2  is Tyr (Y), X4 is He [sic Ile] (I), X6 is Tyr (Y) and X7 is Gly (G); (iii) having zero substitutions which is within the range of the recited “having up to three substitutions..” (i.e. this range corresponds to having 0, 1, 2, or 3 substitutions); and (iv) where 0% of the amino acids have been substituted by another amino acid (i.e. the range “at most 25% of the amino acid of the variant has been substituted..” reads on no substitution (i.e. 0% substitution)).
With respect to independent claim 27, SEQ ID 77 of the ‘229 publication teaches the limitation of claim 27 with respect to ITGA5 binding peptide or its variants thereof because (i) it consists of 8 amino acids of applicants SEQ ID NO: 3, which is within the recited range of 6-25 amino acids, (ii) it comprises the amino acids at position 5-10 of the applicants’ recited SEQ ID NO: 3 (YYRITY), wherein in SEQ ID NO: 77 of the ‘229 publication, X2  is Ser (S), X4 is He [sic Ile] (I), X6 is Tyr (Y) and X7 is Gly (G); (iii) has one substitution and a sequence of YSRITYGE. Other variant possibilities with one substitution include X2 is Tyr (Y), X4 is He [sic Ile], X6 is Tyr (Y) and X7 is Val (V) and a sequence of YYRITYVE. It should be noted that the substitution of X4 with Alanine (i.e. X2 is Tyr (Y), X4 is Ala (A), X6 is Tyr (Y) and X7 is Gly (G) results to the sequence YYRATYGE and that the applicants’ SEQ ID NO: 64 (YYRATY) is encompassed by the variant with this particular combination of the ‘229 publication SEQ ID NO: 77. 
The ‘229 publication teaches that with such conservative substitutions, the peptide retains a desired biological activity, i.e., the ability to polymerize polypeptides comprising a fibronectin-like type III domain or a domain comprising a fibronectin type III fold or beta sheet, that is essentially equivalent to that of the original peptide [00110] and that the peptides are used in vitro or in vivo to modulate production and maintenance of the extracellular matrix, 
Regarding claim 29, SEQ ID NO: 77 of the ‘229 publication reads on the limitation of claim 29 where X6, which corresponds to the tyrosine at position 10 of the instant application, can be selected from a group consisting of Tyr, Ala, Val, He [sic Ile], Leu, Phe, Trp, His, Thr, and Cys and X4 which corresponds to the isoleucine at position 8 of the instant application SEQ ID NO: 3, is selected from He [sic Ile], Ala, Val, Leu, Phe, Tyr, and Trp ([Page 8, paragraph 0016, page 30, paragraph 0098]).
Regarding claim 30, the ‘229 publication teaches the fibronectin peptides that have α5β1 activity (Page 90, paragraph [00229].
Regarding claim 34 and 35, the ‘229 publication teaches the peptide can be modified by the addition of one or more moieties (Page 44, paragraph [00131] including imaging molecule, anti-angiogenic agent and cytotoxic agent (Page 13, paragraph [0040].
Regarding claim 37, given the known peptide sequence, one of ordinary skill in the art would find it obvious to obtain the nucleic acids that encode the peptide, because the codons made up of three nucleotides that encode each of the naturally occurring amino acids are well-known in the prior art and obtaining said nucleic acids would be desirable to help facilitate obtaining recombinant cells that expressed the peptide of interest, for example. Moreover, knowledge of the peptide to be encoded permits the ordinary skilled artisan to infer the sequence of the corresponding nucleotide encoding said peptide and have a reasonable expectation of success in obtaining said nucleic acid encoding said peptide.  In addition, the 
Regarding claim 38, the ‘229 publication teaches a pharmaceutical composition comprising the peptide and pharmaceutically acceptable salt and carrier, diluent and excipients (claim 61-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of the ‘229 publication and formulate a composition comprising an isolated or recombinant peptide that consist of the 8 amino acids sequences of SEQ ID 11 OR SEQ ID NO: 77, that has up to 3 conservative substitutions as shown in paragraph 0016 of the ‘229 publication, since the ‘229 publication teaches that the peptide retains the desired biological activity with the conservative substitution. One would have had a reasonable expectation of success to formulate a composition comprising the peptides of the ‘229 publication since the ‘229 publication teaches that the peptides are used in vitro or in vivo to modulate production and maintenance of the extracellular matrix, tumor growth and development, angiogenesis, fibrosis, and the mechanical integrity of connective tissues such as bone, muscle, and tendon, and the assembly of clotting proteins.

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the presently claimed ITGA5-binding peptide salts cannot be derived from the integrin binding peptides of the '226 publication and that the peptides of the 

Examiner agrees that ‘226 does not disclose ITGA5-binding peptide salts. However, with regards to the ITGA5-binding peptide as disclosed in claim 26, the examiner used the teachings of ‘229 publication which discloses ITGA5-binding peptides which are encompassed by the instant claim 26. In addition, ‘229 further discloses that the peptides can be in a pharmaceutically acceptable salt. Therefore the peptides as well as the limitation of the peptides in form of a pharmaceutically acceptable salt, as recited in claim 26, is disclosed by the prior art.
Applicant argues that the '229 publication discloses numerous sequences that are derived from human fibronectin in the specification and claims, particularly from the partial fibronectin sequences of SEQ ID NO's 32, 33, and 34. However, no experimental or other support is provided for any activity of peptides comprising almost all of these sequences.

The arguments above have been fully considered but are not persuasive because ‘229 discloses peptides some of which are encompassed by the instant claims. In addition, ‘229 discloses that the peptides for use in inhibiting fibrosis (claim 56, 64, and 70). ‘229 discloses about 20 peptides which are said to have a therapeutic effect. Even though ‘229 did not provide experimental examples for all the 20 peptides, these peptides are disclosed, some of which read on the instant claim 26 and ‘229 discloses that the peptides are therapeutically active in the treatment of fibrosis.


The argument above is unpersuasive because the shorter fragments (CPA and CPE) disclosed by ‘229 were used as control peptides (see paragraph [0044]). There is therefore an expectation that the control peptides CPA and CPE will exhibit a somewhat lower than expected activity. 
Applicant argues that Examples 1 and 2 of the '229 publication show that CP1 and CPB induce fibronectin aggregation/multimerization and may have anti-tumorigenic properties but ‘229 publication also clearly shows that the fragments CPA and CPE do not have these properties and are in fact inactive.

The argument above is unpersuasive because the shorter fragments (CPA and CPE) disclosed by ‘229 were used as control fragments (see paragraph [0044]. It is therefore expected that the activity of the control peptides CPA and CPE will exhibit a somewhat lower than expected activity. With regards to the shorter peptide CPB, ‘229 discloses that the CPB peptide is a subsequence of CP1, where CPB demonstrated multimerization of fibronectin and fibrinogen [00187]; it therefore expected that the fragment will display somewhat similar activity to CP1. In addition, even though ‘229 discloses that CPA and CPE did not yield significant increase in detectable multimers above baseline, ‘229 also discloses that multimerization of CPE 
Applicant argues that the sequences of amended claim 26 are not included within the sequence of CP1, nor is there any overlap and that the only tested sequences of the '229 publication and SEQ ID NO: 3 are located more than 100 amino acids apart in the fibronectin sequence: CP1 consists of amino acids 1447-1469 of SEQ ID NO: 33 Human Fibronectin Isoform 4 and SEQ ID NO: 34 Human Fibronectin Isoform 5 of '229 and RYYRITY (SEQ ID NO: 8) of the instant application consists of amino acids 1567-1573 of these sequences.
The arguments above have been considered but are not persuasive because the examiner made the rejection based on the disclosed peptide shown in claim 23 of the ‘229 publication. In addition, ‘229 disclosed that the peptides of the invention can modulate the assembly, multimerization, aggregation and/or polymerization of proteins comprising a fibronectin-like type III domain or beta sheet or a domain comprising a fibronectin type III fold or beta sheet and that the peptides can be used in vitro or in vivo to modulate production and maintenance of the extracellular matrix, tumor growth and development, angiogenesis, fibrosis, and the mechanical integrity of connective tissues such as bone, muscle, and tendon, and the assembly of clotting proteins. In addition, ‘229 does not disclose that any of the peptides were inactive except for the 2 control peptides disclosed in Example 1 which were still active in higher concentration (CPE). ‘229 discloses about 20 peptide which the publication indicates showed therapeutic activity for the treatment of fibrosis. One of the peptides that ‘229 discloses is the peptide of amino acid sequence of YYRITYGE (SEQ ID NO: 11) (claim 23 and Page 30, paragraph [0098]) which consists of 8 amino acids, which is within the range recited in 
Applicant argues that a skilled person would thus learn from the '229 publication that it is highly unpredictable which part of fibronectin is suitable to derive peptides from that induce fibrinogen aggregation/multimerization, let alone bind to the α5β1 receptor and have the anti-fibrotic activity as demonstrated for the presently claimed peptide salts.
The argument above is not persuasive because ‘229 has disclosed a number of peptides and has disclosed that the peptides bind to α5β1 and that they do have anti-fibrotic activity. In addition, ‘229 does not disclose that any of the peptides were inactive except for the 2 control peptides disclosed in Example 1 which were still active in higher concentration (CPE). A skilled artisan would therefore be motivated to use the disclosed peptides of ‘299, which are also in form of pharmaceutical salts, for the treatment of fibrosis or cancer.
Applicant further argues that the present application further shows that of all tested peptide salts, those comprising the sequence RYYRITY not only are active, but are in fact the most active peptide salts. See Example 2, Table on pages 59-60 showing that peptide salts comprising the sequence YYRITY (Seq 3 and Seq 4) show strong to very strong α5β1 receptor binding; and page 60, lines 25-27, where it is described that peptide AV3 (RYYRITY) has the highest affinity to the α5β1 receptor.

Applicant argues that the ITGA5-binding peptide salts have a surprising effect over the peptides of the `226 and '229 publications, as ITGA5-binding peptide salts of the claims have anti-fibrotic effects. This is exemplified, amongst others, in FIGs. 14 and 15 of the application as-filed and that peptide salts of the instant application have been demonstrated to inhibit pancreatic stellate cell activation as shown by inhibition of αSMA expression after activation with TGFβ (FIG. 14A) and expression of fibrotic markers such as αSMA, Col-1a1 and vimentin (FIG. 14B).
The argument above is not persuasive because ‘229 discloses peptides that are encompassed by the instant claims and further discloses that the peptides modulate production and maintenance of the extracellular matrix, tumor growth and development, angiogenesis, fibrosis, and the mechanical integrity of connective tissues such as bone, muscle, and tendon, and the assembly of clotting proteins and that the peptides have α5β1 activity. ‘229 further discloses that the treatment of fibrosis refers to the decrease in severity, indicators, symptoms, 
Applicant further argues that ITGA5 binding peptide salts were shown to inhibit migration of human fibroblasts (FIG. 15) and that the '226 publication does not disclose such anti-fibrotic effects. The '229 publication teaches that the peptides induce extracellular matrix assembly, in particular induce fibronectin aggregation/multimerization and for CPB also fibrinogen multimerization. As a result, the presently claimed peptide salts have additional, and unexpected advantageous properties over the superfibronectin of the '226 publication and the CP1 and CPB peptides of the '229 publication.

The argument above has been considered but is not persuasive because ‘229 discloses some peptides that are within the instant claim limitations of claim 26 and further discloses that the peptides inhibit the formation of extracellular matrix and that the peptide enhanced adhesion to fibronection to lung fibroblast cells which would read on inhibiting migration of fibroblasts. In addition, ‘226 discloses that the peptides for use to inhibiting integrin-mediated cell spreading and migration on various extracellular matrix substrates in vitro and in vivo (p. 7, line 27-29).
Applicant argues that regarding the unpredictability of peptides derived from the fibronectin sequence, amended claim 26 allows variation in the peptide sequence, but amended claim 26 also requires that at least the amino acids at positions 4-10 of SEQ ID NO: 3 

The arguments above have been considered but are not persuasive because the ‘229 publication similarly discloses a peptide of amino acid sequence of YYRITYGE, which encompasses the instant YYRITY, and also discloses that the peptide may also be in form of a pharmaceutically acceptable salt, for use to modulate production and maintenance of the extracellular matrix, tumor growth and development, angiogenesis, fibrosis, and the mechanical integrity of connective tissues such as bone, muscle, and tendon, and the assembly of clotting proteins and that the peptides have α5β1 activity. The peptide of ‘229 (YYRITYGE), comprises 8 amino acids of the instant SEQ ID NO: 3 (reads on the instant 7-25 amino acids) and has 6-16 consecutive amino acids comprising at least the amino acids at position 5-10 of the instant SEQ ID NO: 3. Examiner notes that claim 26 does not recite amino acids 4-10 of SEQ ID NO: 3 but rather recites amino acids 5-10 of SEQ ID NO: 3.
Applicant argues that the instant peptide salts were demonstrated to have high affinity for the α5β1 receptor (RYYRITY and RYYRATY) or slightly reduced affinity (replacement of R1, R4, and Y7), only, replacement of Y3 led to loss of binding and replacement of T6 induced unspecific binding.
The argument has been considered but is not persuasive because the ‘229 publication similarly discloses a peptide of amino acid sequence of YYRITYGE, which encompasses the instant YYRITY, and also discloses that the peptide may also be in form of a pharmaceutically 
The arguments are therefore unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103 - New
Claims 26 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/142229 (hereinafter “the ’229 publication).
The teachings of the ‘229 publication have been set forth above and are incorporated herein by reference.  
Additional relevant teachings are set forth below.
The ‘229 publication teaches superfibronectin compound comprising the peptide with amino acid sequence of Tyr1-X2-Arg3-X4-Thr5-X6-X7-Glu8 (SEQ ID NO: 77) (i.e. YX2RX4TX6X7E); wherein X2 is selected from a group consisting of Tyr, Ser, Ala, Val, He [sic Ile], Leu, Phe, and Trp; wherein X4 is selected from a group consisting of He [sic Ile], Ala, Val, Leu, Phe, Tyr, and Trp; wherein X6 is selected from a group consisting of Tyr, Ala, Val, He [sic Ile], Leu, Phe, Trp, His, Thr, and Cys; wherein X7 is selected from the group consisting of Gly, Arg, Glu, Ser, He [sic Ile], Thr, Val, His, Trp, and Cys ([Page 8, paragraph 0016, page 30, paragraph 0098] and claim 21).2 The 
With respect to dependent claim 46 and 47, SEQ ID 77 of the ‘229 publication teaches the limitation of claim 46 with respect to ITGA5 binding peptide or its variants thereof because (i) it consists of 8 amino acids of applicants SEQ ID NO: 3, which is within the recited range of 7-16 amino acids, (ii) it comprises the amino acids at position 5-10 of the applicants’ recited SEQ ID NO: 3 (YYRITY).
Regarding claim 49, ‘229 teaches that the peptides can be modified and that some of the modifications include cyclization (P. 11, paragraph [0028])
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of the ‘229 publication and formulate a composition comprising an isolated or recombinant peptide that consist of the 8 amino acids sequences of SEQ ID NO: 77, since the ‘229 publication teaches that the peptide was successful for use in the treatment of fibrosis. Therefore, a skilled artisan would be motivated and would have had a reasonable expectation of success to formulate a composition comprising the peptides of the ‘229 publication since the ‘229 publication teaches that the peptides are used in vitro or in vivo to modulate production and maintenance of the extracellular matrix, tumor growth and development, angiogenesis, fibrosis, and the mechanical integrity of connective tissues such as bone, muscle, and tendon, and the assembly of clotting proteins.

Examiner’s Comment and Allowable Subject Matter
The integrin binding peptide that consists of amino acid sequence of RYYRATY (SEQ ID NO: 64) was not uncovered in any prior art.
Claim 48 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The closest prior art is WO 2013/142229 (hereinafter “the ’229 publication). ‘229 teaches superfibronectin compound comprising the peptide with amino acid sequence of Tyr1-X2-Arg3-X4-Thr5-X6-X7-Glu8 (SEQ ID NO: 77) (i.e. YX2RX4TX6X7E); wherein X2 is selected from a group consisting of Tyr, Ser, Ala, Val, He [sic Ile], Leu, Phe, and Trp; wherein X4 is selected from a group consisting of He [sic Ile], Ala, Val, Leu, Phe, Tyr, and Trp; wherein X6 is selected from a group consisting of Tyr, Ala, Val, He [sic Ile], Leu, Phe, Trp, His, Thr, and Cys; wherein X7 is selected from the group consisting of Gly, Arg, Glu, Ser, He [sic Ile], Thr, Val, His, Trp, and Cys ([Page 8, paragraph 0016, page 30, paragraph 0098] and claim 21). When X4 is substituted with Alanine (i.e. X2 is Tyr (Y), X4 is Ala (A), X6 is Tyr (Y) and X7 is Gly (G) results in the sequence YYRATYGE. ‘229 does not teach the instant peptide RYYRATY (SEQ ID NO: 64). Additionally, there is no teaching or suggestion to modify the YYRATYGE prior art sequence by deleting the last two amino acids at the C-terminus (GE) and adding an arginine residue (R) at the N-terminus to arrive at a polypeptide consisting of RYYRATY (instant SEQ ID NO: 64).  Thus, ‘229 does not teach or fairly suggest the instant ITGA5 binding peptide that consist of the amino acid sequence RYYRATY (SEQ ID NO: 64).

Conclusion
Claims 26, 27, 29-39, 44-47, and 49 are rejected.  Claim 48 is objected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that in the sequence listing of the ‘229 publication that SEQ ID NO: 77 (at pg. 119 of the sequence listing) does not list an amino acid abbreviated as “He” but does include Ile.  The designation of He as a possibility for the variable amino acids of SEQ ID NO: 77 on pages 8 and 30 of the ‘229 publication is a typographical error readily recognized as such by the ordinary skilled artisan and for which the correction is immediately recognized upon consulting the sequence listing of the 229 publication as being Ile.
        2 The Examiner notes that in the sequence listing of the ‘229 publication that SEQ ID NO: 77 (at pg. 119 of the sequence listing) does not list an amino acid abbreviated as “He” but does include Ile.  The designation of He as a possibility for the variable amino acids of SEQ ID NO: 77 on pages 8 and 30 of the ‘229 publication is a typographical error readily recognized as such by the ordinary skilled artisan and for which the correction is immediately recognized upon consulting the sequence listing of the 229 publication as being Ile.